DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
Applicant cancelled claims 1 – 20 and added new claims 21 – 40. Therefore, claims 21 – 40 are pending. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 21 – 26, 35 and 40 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (US Pub. No. 2019/0220216 A1). 
As per claim 21, Lyons et al. discloses a method for controlling game applications in an electronic device, the method comprising: turning off a second network scanning function during running of a game application using a first network (see [0386]); analyzing information related to a game screen displayed on a display of the electronic device (see [0140]); turning on, based on a determination that a preset condition related to the game screen is satisfied, the second network scanning function (see [0393] – [0396]); and switching, based on detecting an available hotspot in relation to the second network, from the first network to the second network which is connected to the available hotspot (see [0350] and [0395] – [0396]). 
As per claim 22, Lyons et al. discloses the preset condition related to the game screen is a change of game screen from a first game screen to a second game screen, the second game screen includes a screen displayed when a game has ended or a screen displayed when a round of game has ended (see [0393] – [0396]).
As per claim 23, Lyons et al. discloses turning off, based on identifying that there is no available hotspot in relation to the second network, the second network scanning function (see [0350] – [0352]). 
As per claim 24, Lyons et al. discloses wherein turning off the second network scanning function comprises turning off the second network scanning function based on identifying that a condition for disabling the second network scanning (disabling when the device is out of a zone, see [0355] - [0356]), and wherein the condition for disabling the second network scanning is identified to be satisfied, when the first network is a cellular mobile network and the second network is a Wi-Fi network (see [0162] and [0318]), and when the second network scanning function is turned on but there is no available hotspot (when the device is out of any of the zone, no hotspot is available). 
As per claim 25, Lyons et al. discloses the turning on the second network scanning function and switching from the first network to the second network are executed in background (see Fig. 55 – 56). 
As per claim 26, Lyons et al. discloses the analyzing information related to the game screen comprises analyzing information related to the game screen when the electronic device enters a predetermined place based on location information (moving from zone to zone, see [0357] and [0384]).  
As per claims 35 and 40, the instant claims are an electronic device in which corresponds to the method of claims 21 – 26. Therefore, it is rejected for the reasons set forth above. 

Examiner’s Note
The prior art does not expressly disclose determining whether the game application is resident in a memory, based on an operating system of the electronic device receiving a game starting command; based on the game application being resident in the memory, performing, by the operating system, at least one of: an unfreezing and wake-up operation on the game application in the memory to start the game application, or starting the game application in a cold boot manner, wherein, before the starting of the game application, the operating system triggering the game application to report an amount of memory required for loading a scene needed for the starting; determining whether an amount of memory that is currently free meets a requirement of running the game application according to the amount of memory required and current memory usage; based on a determination that the amount of memory that is currently free meets the requirement of running the game application according to the amount of the memory required and the current memory usage, triggering a background application freezing and clearing procedure so that the amount of memory currently free meets the requirement of running the game application, and based on a determination that the game application has finished running, using a pre-trained machine learning model to predict running hotness of the game application on the electronic device according to a current operating parameter of the game application and other specified sorting parameters, sorting running hotness of all game applications on the electronic device according to a predicted result, determining whether to allow the game application that finishes running to reside in the memory according to a sorting result, and based on a determination to allow the game application that finishes running to reside in the memory according to the sorting result, at least one of: performing a process of residing in the memory for the game application, or freeing-up system resources occupied by the game application. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANKIT B DOSHI whose telephone number is (571)270-7863. The examiner can normally be reached Mon - Fri. ~8:00 - ~ 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on 571-272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.D/Examiner, Art Unit 3715                                                                                                                                                                                                        
/WILLIAM H MCCULLOCH JR/Primary Examiner, Art Unit 3715